Citation Nr: 1643617	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  05-29 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for all acquired psychiatric disorders other than PTSD to include as secondary to a previously service-connected disability.
 
3.  Entitlement to service connection for radiculopathy of the lower extremities.

4.  Entitlement to service connection for a lumbar condition.

5.  Entitlement to service connection for a left shoulder condition.

7.  Entitlement to a disability rating in excess of 20 percent prior to March 1, 2014, and 10 percent thereafter for mild instability of the left leg.

8.  Entitlement to a disability rating in excess of 10 percent for painful movement of the left leg.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to December 1953. He then
served in the Puerto Rico A y National Guard for nearly four decades before
returning to active duty from January 1991 to June 1991.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico made in October 2004 and in December 2013.  

The issue of entitlement to service connection for an acquired psychiatric disorder was previously before the Board in May 2009 and in April 2010, but it was remanded for further development.  Further development in substantial compliance with the Board's remand instructions has been completed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for radiculopathy of the lower extremities,  for a lumbar condition, for left shoulder condition and entitlement to increased disability ratings for mild instability of the left leg and painful motion of the left leg. Are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's PTSD is related to a period of service.

2.  None of the Veteran's acquired psychiatric disorders other than his PTSD are related to a period of service, and none of the Veteran's acquired psychiatric disorders are caused by or proximately due to another previously service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  The criteria for service connection for all acquired psychiatric disorders other than PTSD have not been met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  The Board notes that the Veteran has expressed frustration with his VA examinations including in a June 2006 social work psychosocial assessment.  The Board certainly regrets any ill feelings caused by the bedside manner of any of the VA examiners.  Nevertheless, this is not sufficient to evaluate the scientific or technical findings of any of the examinations of record.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Acquired Psychiatric Disorder Other Than PTSD

At issue is whether the Veteran is entitled to an acquired psychiatric disorder other than PTSD.  The weight of the evidence is not sufficient to prove than any of the Veteran's psychiatric disorders other than his PTSD are related to a period of service. 

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

The Veteran's service treatment records are silent for reports of, or treatment for, an acquired psychiatric disorder.  The Veteran was provided in-service medical examinations in September 1951, January 1952, December 1952, May 1955, February 1984, January 1989, and April 1991, and, in each case, the Veteran was found to be psychiatrically normal.  Additionally, in medical histories provided contemporaneously with the examinations in 1984, 1989, and 1991, the Veteran indicated that he did not have, and had never had, depression, loss of memory, amnesia, nervous trouble of any sort, or frequent trouble sleeping.

The Veteran underwent a VA examination in October 1991.  The examiner noted that the Veteran was neurologically unremarkable and that he was cooperative, alert, and oriented in all spheres.

In September 1995, the Veteran claimed that he was experiencing memory loss.

An October 1992 VA medical certificate noted an impression of anxiety.

VA treatment records from July 2002 to September 2002 indicate that the Veteran was alert and oriented, and that he was not diagnosed with a psychiatric disorder.  A September 2002 indicated that the Veteran manifested warning signs of depression including: feeling sad; hopelessness most of the time; sleep and appetite changes.

In an October 2003 written statement and in multiple subsequent written statements, the Veteran reported that he first began to manifest continuous anxiety since an operation that he underwent at a VA facility 1989.  The Veteran has previously sought and been denied service connection for the residuals of this surgery.  See May 2009 Board Decision.

In a November 2003 VA treatment record the Veteran reported feeling sad and hopeless most of the time, sleep changes, and appetite changes.

A September 2004 VA examination indicated that the Veteran had anxiety.

The Veteran underwent a VA examination in October 2004.  The examiner noted that the Veteran was clean, adequately dressed and groomed, and that he was alert and oriented in three spheres.  The examiner noted that the Veteran was slightly anxious, but that his memory was good.  The examiner further noted that the Veteran was clear and coherent without hallucinations or suicidal or homicidal ideation.  The examiner also observed that the Veteran had been prescribed anxiety medication.  The examiner did not diagnose the Veteran with a psychiatric disorder.

An April 2006 VA treatment record indicates that the Veteran reported sleep disturbances and depression.  

The Veteran underwent a social work psychosocial assessment in June 2006.  The Veteran was referred for the assessment due to depressive mood, anger, irritability, anxiety, sleep disturbances, loss of interest in daily activities, flashbacks about the Korean War.  The social worker noted a diagnosis of major depression disorder.  The Veteran reported that his symptoms dated back to his participation in the Korean War, but that he did not seek psychological treatment at the time due to lack of knowledge.

VA treatment records from June 2006 to September 2013 indicate that the Veteran continued to seek treatment for depression and anxiety.

In a September 2009 written statement the Veteran indicated that he served in the Korean War and in Operation Desert Storm, and that he was manifesting PTSD, Major Depressive Disorder, and problems with his nerves.

The Veteran underwent another VA examination in July 2011.  The Veteran reported symptoms of insomnia, anxiety, and irritability with occasional passive suicidal ideation.   The Veteran reported that he was an infantryman during the Korean War and a food service specialist during Operation Desert Storm.  The Veteran recalled a peer who was injured and fell in his lap in 1952, and that he remembered constant explosions during both periods of combat.  The Veteran reported that he cannot tolerate loud noises, and that he avoids crowds.  The examiner did note a diagnosis of depression, but the examiner determined that the Veteran did not meet the criteria for a diagnosis of PTSD.  The examiner did note that the Veteran did incur a PTSD related stressor due to fear of military hostility.

A December 2011 VA psychiatry note indicates that the Veteran was diagnosed with PTSD.

A September 2013 VA psychiatry note indicates that the Veteran was manifesting residual PTSD symptoms and diagnosed the Veteran with PTSD.

VA treatment records from September 2013 to June 2014 indicate that the Veteran sought treatment for PTSD, depression, and anxiety.

The weight of the evidence indicates that the Veteran is not entitled to service connection for an acquired psychiatric disorder other than PTSD, because the evidence does not indicate a medical nexus between a current diagnosis and an in-service incurrence.  In-service medical examinations, in September 1951, January 1952, December 1952, May 1955, February 1984, January 1989, and April 1991, all indicated that the Veteran was psychiatrically normal.  The Veteran denied having or ever having had depression, loss of memory, amnesia, nervous trouble of any sort, or frequent trouble sleeping in medical histories provided in February 1984, January 1989, and April 1991.  Finally, the Veteran has been provided multiple VA examinations, and none of them have indicated that the Veteran has a currently diagnosed psychiatric disorder other than PTSD that is related to a period of service.  The Board also notes that the Veteran has previously claimed that his psychiatric symptoms are proximately caused by the residuals of a chest surgery that he underwent in 1989.  As previously noted, the Board has already denied the Veteran's claim in this regard.  See May 2009 Board Decision.  

Here, the weight of the probative evidence of record simply fails to demonstrate a medical link between an acquired psychiatric disorder other than PTSD and a period of service or that any such acquired psychiatric disorder was caused by a period of service.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such entitlement to service connection for an acquired psychiatric disorder other than PTSD is denied.

PTSD

At issue is whether the Veteran is entitled to service connection for PTSD.  The Board finds that the evidence is sufficient to indicate that the Veteran's PTSD is related to a period of service.

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304.

The evidence required to establish a claimed in-service stressor depends on the nature of both the stressor and the Veteran's service.  Without combat participation, if the Veteran's claimed stressor is related to a fear of hostile military or terrorist activity, and a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304.

Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or a psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3).

The Veteran's December 1953 DD-214 indicates that the Veteran served honorably in Korea during the Korean War, and that he earned the combat infantry badge; thus indicating that he personally fought in active ground combat.  During the examination, the Veteran underwent a VA examination in September 2011.  The Veteran reported that he served as in the infantry during the Korean War, and that he witnessed the following stressors: an injured service member falling into his lap and multiple explosions.  The Veteran also reported that he witnessed multiple explosions in his experience as a food service specialist during Operation Desert Storm.  The VA examiner determined that the Veteran's reported stressors were related to his fear of military hostility activity.  Additionally, VA treatment records from December 2011 to September 2013 indicate that the Veteran has been diagnosed with and been treated for PTSD.

Therefore, the weight of the probative evidence of record indicates that the Veteran has been diagnosed with PTSD; the Veteran incurred an in-service stressor during the Korean War and Operation Desert Storm; and that the Veteran's stressor is sufficient to cause PTSD.  Therefore, the Board finds that the evidence in this case is evenly balanced enough so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such entitlement to service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.

Service connection for an acquired psychiatric disorder other than PTSD is denied.


REMAND

In a December 2013 rating decision, the RO denied the Veteran's claims for service connection for radiculopathy of the lower extremities, a lumbar condition, a left shoulder condition and increased rating claims for mild instability of the left leg and painful movement of the left leg.  The Veteran submitted a notice of disagreement (NOD) in November 2014 challenging the denial of these issues.  Following a search of Virtual VA and VBMS electronic records systems, a Statement of the Case (SOC) has not been identified as having been prepared for these issues.  Therefore, the Board must remand this claim for the preparation of an SOC.  After the SOC is issued, the Veteran must be given an opportunity to perfect the appeal of this claim to the Board.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Furnish the Veteran and his representative with a SOC pertaining to the Veteran's claims for: entitlement to service connection for radiculopathy of the lower extremities; entitlement to service connection for a lumbar condition; entitlement to service connection for a left shoulder condition; entitlement to a disability rating in excess of 20 percent prior to March 1, 2014 and 10 percent thereafter for mild instability of the left leg; and entitlement to a disability rating in excess of 10 percent for painful movement of the left leg.  The Veteran should be appropriately-notified of the time limits to perfect his appeal of this issue.  This issue should not be returned to the Board unless the Veteran perfects the appeal by filing a timely substantive appeal following issuance to him of an SOC. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


